In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Kings County, dated May 22, 1978, dismissing the proceeding. Appeal dismissed as academic, without costs or disbursements, since it appears that petitioner’s parole violation warrant has been vacated. Were we not dismissing, we would affirm, as the blanket denial of bail to alleged parole violators, while alleged probation violators are bail-eligible, does not deny the former the equal protection of the law (cf. People v Gilmore, 63 AD2d 45; People ex rel. Little v Monroe, 38 AD2d 398). Rabin, J. P., Gulotta, Shapiro and Mangano, JJ., concur.